Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 1 of 31




            EXHIBIT P
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 2 of 31




                                                              USAO_SDNY_000213560
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 3 of 31




                                                              USAO_SDNY_000213561
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 4 of 31




                                                              USAO_SDNY_000213562
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 5 of 31




                                                              USAO_SDNY_000213563
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 6 of 31




                                                              USAO_SDNY_000213564
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 7 of 31




                                                              USAO_SDNY_000213565
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 8 of 31




                                                              USAO_SDNY_000213566
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 9 of 31




                                                              USAO_SDNY_000213567
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 10 of 31




                                                               USAO_SDNY_000213568
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 11 of 31




                                                               USAO_SDNY_000213569
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 12 of 31




                                                               USAO_SDNY_000213570
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 13 of 31




                                                               USAO_SDNY_000213571
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 14 of 31




                                                               USAO_SDNY_000213572
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 15 of 31




                                                               USAO_SDNY_000213573
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 16 of 31




                                                               USAO_SDNY_000213574
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 17 of 31




                                                               USAO_SDNY_000213575
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 18 of 31




                                                               USAO_SDNY_000213576
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 19 of 31




                                                               USAO_SDNY_000213577
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 20 of 31




                                                               USAO_SDNY_000213578
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 21 of 31




                                                               USAO_SDNY_000213579
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 22 of 31




                                                               USAO_SDNY_000213580
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 23 of 31




                                                               USAO_SDNY_000213581
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 24 of 31




                                                               USAO_SDNY_000213582
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 25 of 31




                                                               USAO_SDNY_000213583
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 26 of 31




                                                               USAO_SDNY_000213584
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 27 of 31




                                                               USAO_SDNY_000213585
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 28 of 31




                                                               USAO_SDNY_000213586
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 29 of 31




                                                              USAO_SDNY_000213587
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 30 of 31




                                                               USAO_SDNY_000213588
Case 1:19-cr-00850-JSR Document 24-16 Filed 01/22/20 Page 31 of 31




                                                               USAO_SDNY_000213589
